Babclat, J.
This is a proceeding, begun June 7, 1894, to ■ subject to public use for a park a tract of some sixty acres of land in Kansas City, Missouri,
*647The plaintiff is “Kansas City at the relation and to the use of the North Park District.”
The defendants are Mr. Nathan Searritt and a number of other parties.owning parts of, or interests in, the land sought to be taken for the park.
. The trial court found for the plaintiff, and entered judgment of condemnation, from which certain of the defendants appealed after the usual preliminaries.
The proceeding is grounded upon the provisions of an act, approved April 1, 1893, entitled: “An act empowering every city in this state which is now or may hereafter be organized under and by virtue of the provisions of section 16, article 9, of the constitution of this state, to establish and maintain for such city a system of parks and boulevards, to be under the control and management of a board known as board of park and boulevard commissioners, and defining the powers and duties of such commissioners.” Laws, 1893, p. 13.
The objections to the result reached on the circuit do not refer to any matters of detail in the condemnation suit. They go deeper, and question the validity of the whole enactment.
It is claimed that the act is not in consonance with the organic law for several reasons; only one of which it is necessary to discuss.
The act in view undertakes to confer on every city of the sort indicated by its title certain charter powers for the establishment of a system of parks and boulevards.
It opens in this fashion:'
“Section 1. Every city in this state which is now or may hereafter be organized under the provisions of section 16, article 9, of the constitution of this state, is hereby empowered to establish for such city a system of parks and boulevards, which shall be under the *648control and management of a board known as board of park and boulevard commissioners. Said board of park and boulevard commissioners shall be composed of three freeholders of such city, well known for their intelligence and integrity, who shall be appointed by the mayor without confirmation, and whose term of office shall continue for a period of three years,” etc.
The act then provides, for the organization of the board, and for replenishing the board from time to time.
It declares that the commissioners may, by ordinance of the common council of the city, be paid, out of the general funds of the city, annual salaries ranging from $500 to $1,000.
It is made the duty of the proposed board to arrange for a system of parks and boulevards, and to that end to “divide the entire city into two or more park districts.”
Then follows a variety of details, in furtherance of the general design of the act, including an elaborate scheme for the condemnation of private property for public use for parks and boulevards in the city.
The proceedings under review were conducted to judgment in conformity to these features of the act in question.
It is unnecessary to go further into the particulars of the act; but its conclusion may well be quoted, viz.:
“Sec. 18. The provisions of this act shall not abrogate or impair any right or power which such cities may now or hereafter have, by law, to buy or condemn or otherwise obtain land for parks, roads, boulevards or avenues, or opening, widening or extending the same, or for improvement or maintenance thereof: Provided, the powers conferred by this act shall not be in any way impaired or restricted by this section; but this act *649shall apply to all cities organized under the provisions of section 16, of article 9, of the constitution of this state, any provisions in the charter of any such city to the contrary notwithstanding.77
The vital objection to this legislation is found in the fourth point of defendants’ brief as follows:
“The act is inconsistent, and incompatible with the charter amendment in relation to parks and boulevards of Kansas City, adopted February 27, 1892, and violates that provision of the constitution authorizing cities, which elect to do so, to frame their own charters and establish a local self-government.77
We must determine the force of this objection.
Kansas City is governed by a municipal charter, framed by her own people, in compliance with express authority given by the constitution, namely:
“Sec. 16. Large cities may frame their own charters, how. Any city having a population of more than one hundred thousand inhabitants may frame a charter for its own government, consistent with and subject to the constitution and laws of this state, by causing a board of thirteen freeholders,- who shall have been for at least five years qualified voters thereof, to be elected by the qualified voters of such city at any general or special election; which board shall, within ninety days after such election, return to the chief magistrate of such city a draft of such charter, signed by the members of such board or a majority of them. Within thirty days thereafter, such proposed charter shall be submitted to the qualified voters of such city, at a general or special election, and if four sevenths of such qualified voters voting thereat shall ratify the same, it shall, at the end of thirty days thereafter, become the charter of such city, and supersede any existing charter and amendments thereof. A duplicate certificate shall be made, setting forth the charter proposed and its *650ratification, which shall be signed by the chief magistrate of such city and authenticated by its corporate seal. One of such certificates shall be deposited in the office of the secretary of state, and the other, after being recorded in the office of the recorder of deeds for the county in which such city lies, shall be deposited among the archives of such city, and all courts shall take judicial notice thereof. Such charter, so adopted, may be amended by a proposal therefor, made by the lawmaking authorities of such city, published for at least thirty days in three newspapers of largest circulation in such city, one of which shall be a newspaper printed in the German language, and accepted by three fifths of the qualified voters of such city, voting at a general or special election, and not otherwise; but such charter shall always be in harmony with and subject to the constitution and laws of the state.” (Const. 1875, art. 9).
The act now in dispute deals with subjects strictly within the domain of municipal government. State ex rel. v. Field (1889), 99 Mo. 356 (12 8. W. Rep. 802). It does not purport to bear upon the relations of any locality or of its people to the state government.
The act is in truth what it frankly professes to be, namely, an amendment to the charter of cities organized under the constitutional license above quoted.
Yet the language of the constitution on that point is, that a municipal charter, so obtained, may be amended by an action of the people of the city, and “not otherwise.”
Surely wé can not write those words out of the organic law, whose authority it is our duty to assert.
It is quite true that there are also provisions requiring such charters to be in harmony with, and subject to, the constitution and laws of the state. Those provisions are general declarations, inserted out of abund*651ant caution, and intended to expressly ordain -what the courts would probably have held without them, namely, that valid laws, passed for the state at large, or otherwise conforming to the constitution, should apply to, and be fully operative within such cities.
But such general language can not justly be considered to override and nullify so specific and clear a command, in the same document, in regard to the mode in which such charters may be amended.
When the constitution declares how such amendments may be made, and that they shall not be otherwise made, it certainly does not mean that the legislature may adopt a different mode for such amendment, by direct legislation operating only upon such charters.
Even if it be granted that the outward form of the legislation in question would pass muster as a general law1, under the liberal regulations in vogue touching that subject, still the purpose not to permit such a mode of amending charters adopted under section 16 is made more clear by another section (7) of the same article, relating to the identical subject in hand, viz.:
“See. 7. Cities and towns, organisation and classification. The general assembly shall provide, by general laws, for the organization and classification of cities and towns. The number of such classes shall not exceed four; and the power of each class shall be defined by general laws, so that all such municipal corporations of the same class shall possess the same powers and be subject to the same restrictions. The general assembly shall also make provisions, by general law, whereby any city, town or village, existing by virtue of any special or local law, may elect to become subject to, and be governed by, the general laws relating to such corporations.” '(Const. 1875, art. 9.)
The force and scope of this part of the fundamental law were recently discussed in the Murnane case, *652123 Mo. 479 (27 S. W. Rep. 711), and the opinion was then expressed that the section quoted was intended to limit the power of directly amending the charters of cities (organized since the adoption of the present constitution) to the mode pointed out in the section last above quoted.
Legislation for such amendment, regarding strictly local concerns, must not only be general in form, to comply with the demands of other parts of the constitution (art. 4, sec. 53), but it must likewise conform to the classification of cities, and of charter powers, prescribed by section 7 of article 9.
If the act under review were approved, there would be another class of city charters, created by general law conferring corporate powers, in addition to the classes permitted by section 7, which protests that “the number of such classes shall not exceed four.”
Reading sections 7 and 16 of article 9 together, it would seem very clear that they forbid any such amendment to the freeholders’ charter of Kansas City as the act before us attempts.
The record of legislation prior to 1875, contained in the session acts, furnishes the facts from which it is easy to infer the reasons that led to the adoption of those sections of the constitution.
City charters were the favorite ground for special legislation. The constant tinkering to which those instruments were subjected, not only created confusion and uncertainty in construing the law, but covered the state with specimens of incongruous pieces of patchwork legislation, which gave widely varied rights to, and imposed dissimilar duties and obligations on, the citizens of different localities, without any substantial grounds for those variances.
The object of the constitution of 1875, in dealing with this topic, was to secure some uniformity in the *653organization and action of municipal corporations in the state. Hence the strict limitations laid down in regard to the classification of cities, and the prohibition of more than four classes of city charters (even when created by general laws of incorporation) under the new constitution. Leaving, however, special charters granted previously to continue in operation.
There was no design to isolate any of the cities from the great body of the people of the state, or to grant to any city special immunities or privileges. On the contrary, the idea was to place all those in like situation under like laws, civic duties and obligations.
All cities under the new constitution were to be subject to genuine general legislation. But those phases of purely municipal government which are properly regulated by charters were to be protected against the ancient mode of change; and to that end the classification of charters prescribed by section 7 of article 9 was ordained.
The provisions of the constitution that have been cited are not intended to interfere with the legitimate regulation, by general laws, of all those subjects which concern the relations of the state to the locality, or to prevent appropriate action by the lawmakers upon any of the topics regarding which the constitution sanctions legislation to give practical effect to its own commands, as explained in Kenefick v. St. Louis (1895), 127 Mo. 1 (29 S. W. Rep. 838). No such subjects or topics are in question here. The act under review relates solely to matters of internal municipal government. It seeks to amend the existing charter of Kansas City in a number of ways; and its last passages indicate plainly that such is its main design. It can not be supported without nullifying the guaranty which the fundamental law gives, in section 16, above quoted, against invasion of *654the right of local self-government in the internal affairs of such cities.
While we should never pronounce an act of the general assembly void for want of conformity to the constitution unless it is very clearly so, yet, when such is the case, our duty requires us to declare it, and thus vindicate the supremacy of the organic law as the paramount expression of the will of the people of the state.
We consider that the act in view is a palpable departure from the precepts of the constitution, and that it can not stand.
The judgment is therefore reversed, and the cause remanded with directions to dismiss the proceedings.
Brace, C. J., and Gantt, Macfarlane and Robinson, JJ., concur. Sherwood, J., concurs in reversing and remanding. Burgess, J., concurs in the result, but does not wish to be understood as approving the decision in the Murnane case.